Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 28 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,491,087 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, claims 1-21 rejections based on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,491,087 have been withdrawn.  

EXAMINER’S AMENDMENT
The examiner proposed an examiner’s amendment on 28 June 2022. However, Applicant didn’t authorize the proposed examiner’s amendment. 

Response to Amendment
Amendments filed on 28 April 2022 has been entered. Claims 1-21 are now pending in the application.
Applicant’s arguments, see Page 7, filed 28 April 2022, along with the amendments to the claims have been fully considered and are persuasive. The claim and drawing objections, and claim rejections under 35 U.S.C. 112(b) of claims 1-21 have been withdrawn.   

Response to Arguments
Applicant's arguments filed on 28 April 2022 have been fully considered but they are not persuasive.
In response to applicant argument on Page 10, third paragraph, “[I]f the structure of Nicoud were bent around the curved outer surface of an insert mold (as alleged by the Examiner), the inner surface of each permanent magnet would not be in direct contact with the outer surface of the insert mold. Instead, either the supporting member 1 or the two steel ribbons 7a and 7b would engage the outer surface of the insert mold. Thus, none of the references disclose this feature as recited in independent claims 1 and 20.”, the examiner respectfully submits that, from the teachings of Nicoud, one of ordinary skill in the art would have thought that using the bending method to bend a sheet in a desired direction as Nicoud taught in col. 2, lines 30-40 would enable to engage an inner surface of each of the permanent magnets in direct contact with the outer surface of an insert mold. In other words, bending a pliant support in opposite direction of Nicoud would enable the recited “bending the sheet to engage an inner surface of each permanent magnet in direct contact with a curved outer surface”, which would have been obvious to a person of ordinary skill in the art and hence the recited method of manufacturing a rotor in claims 1 and 20 are not patentably distinct from Agnes (US 20050184610) in view of Nicoud. 

Applicant argues on Page 11, third paragraph “[F]or the reasons stated above, the combination of Agnes and Nicoud fails to disclose each and every element of independent claim 1 and therefore a prima facie case of obviousness has not been established with respect to claim 1 or as to claims 4-7, 9-11, and 15-18, which depend from claim 1.” and in fourth paragraph, “the combination of Agnes and Nicoud fails to disclose each and every element of independent claim 20, and therefore a prima facie case of obviousness has not been established with respect to claim 18 or as to claim 21, which depends from claim 20.”. Further, applicant argues on Page 12, first paragraph “the combined teachings of Agnes and Nicoud do not disclose "engaging an inner surface of each of the plurality of magnets into direct contact with a curved outer surface of an insert mold," as recited in claim 19. Neither Kim nor Duncan discloses this feature. Accordingly, a prima facie case of obviousness has not been established with respect to claim 19.”
Examiner respectfully submits that, a rejection under 35 U.S.C. 103 would be appropriate if a person of ordinary skill would have been motivated to modify a primary reference by deleting features thereof or by interchanging with or adding features from pertinent secondary references. The logic behind combining Agnes and Nicoud to render the method of manufacturing as recited in claims 1 and 20 are obvious because, Agnes teaches the recited method steps except the bending the sheet to engage an inner surface of magnet. However, Nicoud teaches a bending step to engage and to contact with a curved surface. Further, Agnes teaches an assembly of magnets to a curved metallic surface for a motor and Nicoud teaches assembly of a plurality of permanent magnets on a pliant supporting member, adapted for use of a motor and hence both prior arts having identical scope and contents and combining them to a known method yields a predictable result. Therefore, a prima facie case of obviousness has been established.

Finally, from the teachings on Figs. 1-2 and col. 2, lines 30-40 of Nicoud, the arrangement of magnetic pieces depend on the desired application and based on a desired adhering surface, the arrangement is deformable along two mutually perpendicular directions (see col. 2, lines 30-40), and from the teaching of Agnes Figs. 6-16 and para. [0084], the recited method as currently claimed in claims 1 and 20 are insufficient to define over the prior art references Agnes in view of Nicoud.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-11, 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Agnes (US 20050184610) in view of Nicoud (US 3710291).
Regarding claim 1, Agnes teaches, 
A method of manufacturing (Figs. 1-16) a rotor of an electric motor (rotor 44, Fig. 1), comprising: 
securing a plurality of permanent magnets (magnets 404, Fig. 8, see modified Fig. 8 below) to a sheet (metal flux spreader or pole piece 406 is secured against inner surfaces 405 of the two magnets 404, para. [0084]) to form a magnet chain (see Figs. 3 and 8), 
wrapping a metallic strip (magnet return ring 402., Fig. 8) around an outer surface of the sheet to form a yoke (see Fig. 8) of the rotor, and 
molding a polymeric material (magnets 404 and pole pieces 406 are secured on magnet return ring 402 by injection molding plastic around magnets 404 and pole pieces 406, para. [0084]) over the magnet chain and the yoke to form a cylindrical shell (the armature 40 includes a shaft 42, a rotor 44 with laminations 46 and windings 48, para. [0074] and flux ring 602 with magnets 608 therein is then inserted into a mold in an injection molding machine, para. [0092]).

Agnes does not teach bending the sheet to engage an inner surface of each permanent magnet in direct contact with a curved outer surface. However, Nicoud teaches a permanent magnet array adapted for use in stators of electric motors in which,
 bending the sheet (pliant supporting member 1, Fig. 1) to engage an inner surface of each permanent magnet (3, 4, 5 Fig. 1) in direct contact with a curved outer surface (see Fig. 1). 
Form Nicoud Fig. 1 and col. 2, lines 30-40, a plurality of permanent magnets, closely juxtaposed on a flexible sheet of magnetic or non-magnetic material and from Fig. 3, permanent magnets bonded with a glue 18 on a sheet of non-magnetic material and forming a yoke of a motor, one of ordinary skill in the art would have thought that, bending the pliant supporting member in a desired direction would enable each permanent magnet in direct contact with a curved outer surface of a mold. Therefore, in view of the teachings of Nicoud, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a flexible support member 1 to bond the magnets to form a chain and to bend it so that it enables to secure magnets inside the core while manufacturing the rotor of an electric machine.   

Regarding claim 20, Agnes teaches, 
[AltContent: textbox (first sheet)][AltContent: arrow][AltContent: textbox (second sheet)][AltContent: arrow][AltContent: textbox (second number of magnets)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first number of magnets)][AltContent: arrow][AltContent: arrow][AltContent: textbox (metallic strip)][AltContent: arrow]
    PNG
    media_image1.png
    826
    585
    media_image1.png
    Greyscale

Modified Fig. 8 Agnes.
A method of manufacturing a rotor, comprising: 
attaching a first number of magnets (magnets 404, see modified Agnes Fig. 8 above) to a first sheet (metal flux spreader or pole piece 406, see modified Fig. 8, and para. [0084]) to form a first magnet chain, 
attaching a second number of magnets (see Fig. 8 above) to a second sheet (see modified Fig. 8) to form a second magnet chain, 
wrapping a metallic strip (magnet return ring 402., Fig. 8) around the first sheet and the second sheet, and 
molding a polymeric material over the first magnet chain, the second magnet chain, and the metallic strip to form a cylindrical shell (magnets 404 and pole pieces 406 are secured on magnet return ring 402 by injection molding plastic around magnets 404 and pole pieces 406, para. [0084]).
Agnes does not teach bending the first sheet to engage an inner surface of each magnet chain or bending the second sheet to engage an inner surface of each magnet of the second magnet chain. However, Nicoud teaches a permanent magnet adapted for use in stators of electric motors having plurality of permanent magnets closely juxtaposed on a flexible sheet of magnetic or non-magnetic material in which,
bending the first sheet (pliant supporting member 7a, Fig. 2) to engage an inner surface of each magnet of the first magnet chain (magnets under sheet 7a, Fig. 2) in direct contact with a curved outer surface of an insert mold (see Figs. 1-2), 
bending the second sheet (8a, Fig. 2) to engage an inner surface of each magnet of the second magnet (magnets under sheet 8a, Fig. 2) chain in direct contact with the curved outer surface. 
Therefore, in view of the teachings of Nicoud, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to bend supporting metal members in a desired direction to engage the inner side of the magnets to a curved surface so that it enables securing the magnet chain and molding the assembly using injection molding while manufacturing the rotor of an electric machine. 

Regarding claims 21, Agnes further teaches, 
positioning a spacer (gaps 617 between arcuate plastic segments 614 and 616, Fig. 16, para. [0092] and projecting lands 812, Fig. 34) that extends from the curved outer surface of the insert mold between the first magnet chain and the second magnet chain.

Regarding claims 4, 6-7, 9-11 and 16-18, Agnes further teaches, 
[Claim 4]	 wherein securing the plurality of permanent magnets to the sheet (metal flux spreader or pole piece 406, Fig. 8) includes positioning each magnet in contact with an adhesive on the sheet (magnet assembly 300 is secured in the stator housing, such as stator housing 102, such as by adhesive or mechanical fixation, para. [0080]).

[Claim 6]	wherein the plurality of permanent magnets comprise a first set of magnets and a second set of magnets, and wherein the step of securing the plurality of permanent magnets to the sheet includes defining a space between the first set of magnets and the second set of magnets (spaces 607, Fig. 16, para. [0088]).

[Claim 7]	further comprising: positioning the sheet in a frame having a plurality of spacers (outwardly projecting lands 812 between magnet sets 804, Fig. 34, para. [0110]) and defining the space between the first set of magnets and the second set of magnets including inserting the spacer between the first set and the second set (see Figs. 16 and 34).

[Claim 9] 	wherein defining the space between the first set of magnets and the second set of magnets includes positioning a spacer (outwardly projecting lands 812 between magnet sets 804, Fig. 34, para. [0110]) between the first set of magnets and the second set of magnets (see Figs. 16 and 34, para. [0092] and [0110]).

[Claim 10]	wherein the first set of magnets includes six magnets (see magnets 104, Fig. 3).

[Claim11]	wherein the yoke includes multiple layers of the metallic strip (see 402, flanges 408, Fig. 8).

[Claim 16]	wherein the plurality of permanent magnets comprise a first set of magnets and a second set of magnets, and wherein the step of bending the sheet to engage the inner surface of each magnet with the curved outer surface of the insert mold includes defining a space between the first set of magnets and the second set of magnets (see Fig. 34, para. [0113-0114]).

[Claim 17]	 wherein defining the space between the first set of magnets and the second set of magnets includes positioning a spacer that extends from the curved outer surface of the insert mold between the first set of magnets and the second set of magnets (see 830, 826, 812, Fig. 34).

[Claim 18]	further comprising: attaching a second plurality of magnets (magnets 404 on bottom half, see modified Agnes Fig. 8 above) to a second sheet (metal flux spreader or pole piece 406, Fig. 8) to form a second magnet chain, 
bending the second sheet to engage an inner surface of each permanent magnet of the second magnet chain in direct contact with the curved outer surface of the insert mold (see Fig. 8 above), 
wherein the metallic strip is also wrapped around an outer surface of the second sheet, 
wherein the polymeric material is also over the second magnet chain (see para. [0084-0085]).

Regarding claims 5 and 15, Nicoud further teaches, 
[Claims 5 and 15]	wherein the sheet is formed from a ferromagnetic material
 (pliant supporting member 1, for instance made of a steel ribbon or sheet of other metal, such as aluminum or brass, or even paper or other material, either magnetic or not, Col. 2, lines 20-23). 
Therefore, in view of the teachings of Nicoud, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a ferromagnetic or non-ferromagnetic supporting sheet to attach plurality of magnets on to the curved surface so that it enables molding the assembly while manufacturing the rotor of an electric machine. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Agnes in view of Nicoud as applied to claim 1 above, and further in view of Duncan (US 20110012463). 
Regarding claim 13, modified Agnes does not teach molding a polymeric material over the magnet chain and the yoke includes a hub positioned at a center of the annular ring. However, Duncan teaches a Halbach magnet array element and a manufacturing method of a rotor for a washing machine in which,    
 wherein: the magnet chain (magnet 37, see Fig. 3a) and the yoke cooperate to define an annular ring (rotor support or housing 39, Fig. 3a), and molding the polymeric material over the magnet chain and the yoke includes molding the polymeric material over a hub (91, Fig. 8a) positioned at a center of the annular ring (see Fig. 8a, para. [0177]).  
Therefore, in view of the teachings of Duncan, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Agnes to add a method of molding a polymeric material over the magnet chain and the yoke and to include a cavity positioned at a center of the injection molding tool while manufacturing the rotor of an electric machine.

Claims 19 and 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Agnes in view of Nicoud as applied to claim 1 above, and further in view of Kim (US 20030094873). Alternatively, claims 19 and 2-3 are rejected over Agnes in view of Nicoud and further in view of Duncan (US 20110012463).
Regarding claim 19, Agnes in view of Nicoud teaches the all limitation of claim 19 except a Halbach magnet array. However, Kim teaches a motor having a holder to maintain the permanent magnets in circular array in which the permanent magnets are arranged in a Halbach array (see Figs. 1A to 1C and Fig. 4, para. [0004]). Therefore, in view of the teachings of Kim, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the arrangement of permanent magnets in the magnet chain 7 and 8 of Nicoud and to place it as a Halbach array so that it enables to orient the magnetic fields in a desired direction while manufacturing the rotor of an electric machine. 

Regarding claims 2-3, Kim further teaches, 
[Claim 2]  	wherein the plurality of permanent magnets of the magnetic chain comprise: a first permanent magnet having a first magnetic field, a second permanent magnet having a second magnetic field that has an orientation different from the first permanent magnet, and a third permanent magnet positioned between the first permanent magnet and the second permanent magnet, the third permanent magnet having a third magnetic field perpendicular to the first magnetic field and the second magnetic field (see Figs. 1B and 1C).

[Claim 3] 	wherein the magnet chain is a Halbach array of magnets (see Figs. 1B-1C and Fig. 4). 
Therefore, in view of the teachings of Kim, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the arrangement of permanent magnets in the magnet chain 405 of Agnes and to place it as a Halbach array so that it enables to orient the magnetic fields in a desired direction while manufacturing the rotor of an electric machine.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agnes in view of Nicoud as applied to claim 1 above, and further in view of Naftali (US 20130061431). 
Regarding claim 8, modified Agnes does not teach a spacing between magnets. However Naftali teaches a magnetic sealing closure having flexible strips with a plurality of cavities adapted to incorporate a plurality of magnetic elements, in which, 
wherein the space is in a range of 2 and 3 millimeters (the plurality of cavities are equally spaced between each other at a distance of between about 2 mm to about 8 mm, such that each magnetic element within each cavity of the plurality of cavities is characterized by: a diameter of between about 4 mm to about 10 mm, para. [0108]). 
Therefore, in view of the teachings of Naftali, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the arrangement of permanent magnets in the magnet to place in between 2 mm to 8 mm so that it enables bending, rotation, twisting, tilting, or any combination of the magnets while manufacturing the rotor of an electric machine.


Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Claims 12 and 14 would be allowable for disclosing a method of manufacturing a rotor for an electric motor, having a magnet chain and the yoke that defines an annular ring, molding the polymeric material over the magnet chain and the yoke includes a hub having a plurality of teeth configured to receive a drive shaft of the electric motor, and a metallic strip wrapped around outer surface of a sheet to form a yoke having a thickness in a range of 0.5 and 1.0 millimeter, and the yoke has a thickness in a range of 3 to 5 millimeters. 

The prior art cannot be reasonably held to anticipate or teach a method of manufacturing a rotor having a magnet chain and yoke and molding the polymeric material over a hub including a plurality of teeth, in conjunction with all of the limitations of independent claim 1. Prior art of record Agnes does not teach metallic strip having a thickness in a range of 0.5 and 1.0 millimeter or yoke has a thickness in a range of 3 to 5 millimeters or molding the yoke over a hub. Prior art of record Nicoud fails to teach a thickness of the supporting strip or a molding method. Prior art of record Kim is silent on a magnet holder or retainer having a thinness or a molding method including a hub. Prior art of record Naftali fails to teach a rotor or a mold having a hub. Prior art of record Duncan is silent on a hub having a plurality of teeth configured to receive a drive shaft of the rotor. Therefore, claims 12 and 14 would be allowable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729